Citation Nr: 1820859	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  09-32 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain with degenerative changes of L5-S1.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets further delay, additional remand is necessary for further development prior to appellate adjudication.

Specifically, the Board finds that an updated VA examination is required to accurate ascertain the current severity of the Veteran's lumbar spine disability.  The Veteran's lumbar spine disability was last evaluated in March 2016.  Since that time, recent court decisions have established examination standards that must be complied with before assigning an adequate disability rating.  Indeed, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id, at 8.  Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.

Additionally, the March 2016 VA examiner's assessment that determining the extent of motion loss during flares required resort to speculation does not comply with a recent holding in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

The Board finds that the examination of record is inadequate in light of the holdings in Correia and Sharp so that the matter must be remanded for a new examination.

Also on appeal is the Veteran's claim for individual unemployability.  While there is evidence of record pertaining to this claim, the Board finds that the outcome of this issue is inextricably intertwined with the outcome of the Veteran's other pending appeal that is being remanded for further evidentiary development and adjudication.  As such, action on the Veteran's TDIU claim is deferred.

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant outstanding private and VA treatment medical records and associate them with the claims file.

2. Schedule the Veteran for an appropriate VA examination to ascertain the current severity of her lumbar spine disability.  The examiner must review the claims file and note that the review in the report.  

The examiner must identify all orthopedic and neurological symptoms manifested over the course of this appeal, identify any physician-ordered periods of bed rest, and provide ranges of joint motion in degrees.  If the examiner determines that there are no neurological manifestations of the lumbar spine disability, the examiner should reconcile that opinion with private treatment records dated November 2016 diagnosing L5 radiculopathy.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia, the VA examination must include range of motion testing in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The VA examiner should provide a complete rationale for any opinions provided.

3. After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the issue on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

